Cook, J.,
dissenting.
There is no conflict in the evidence as to what occurred at the time of the shooting. Appellant was shooting up the town and when the sheriff remonstrated, and was approaching him in a pacific mánner and with soothing words, he deliberately and for no reason at all, shot the sheriff. He was either drunk or crazy, or both. There is absolutely no variance in the testimony of the witnesses in regard to what occurred at the time of and immediately preceding the shooting of the sheriff — indeed, the testimony of the individual witnesses harmonized, dovetailed in fact — the testimony of each was the testimony of all.
The undisputed and unquestioned facts are that the father of appellant was insane at the time appellant’s mother was impregnated with the germ of his life; that his father’s brother was insane, and five other of his near blood relatives. It seems clear from the record that appellant was, or, at least, had been, a chronic alcoholic. He had taken the “Keeley Cure” for the “drink habit” three times. In addition to the near blood relatives of appellant being insane, the Thompson family, to which he was related, were all insane, according to Dr. Prewitt. So, it would seem that appellant had the taint of inasnity in his blood, and it is “common knowledge” chonic alcoholism is one of the symptoms of insanity..
Deferring to the opinion of the court for the form of the questions propounded to Dr. Prewitt to obtain his professional opinion as to the condition of appellant’s mind at the time of the shooting, it is difficult for me to see any flaw in the questions. As I have before stated, all of the eyewitnesses agreed as to what occurred and as to the appearance and language of the accused, and it seems to me that the court has drawn the line so fine that *91the ordinary practitioner at the bar will find many practical difficulties in tracking the exceedingly narrow path marked out by the opinion of the court.
I understood that it is the business of the courts to administer practical justice, and to accomplish this end precise and technical rules must be and generally are ignored by the trial courts of the state. It must be borne in mind that Dr. Prewitt was, by far, the best qualified witness, on account of his intimate personal acquaintance with appellant and his personal and professional knowledge of his family history, coupled with his scientific training, to aid the jury in arriving at a proper verdict in the case — and when the court refused to allow this witness to give his opinion as to appellant’s mental condition at the time of the alleged crime, he excluded from the jury the very foundation of his defense. Mere technical errors of the trial court made in the progress of the trial may be overlooked, and are frequently overlooked, by this court, and it seems to’ me, in approaching the questions involved in this appeal, the same wise, just, and practical rule should be followed, and the defendant should not be deprived of competent, pertinent, and exceedingly important testimony, because his counsel in propounding questions to a witness did not put them precisely and technically correctly. As I read the opinion ■of the court this is the basis of the affirmance. I do not-.agree with the court in its criticism of the form of the question — the form was immaterial because no two witnesses disagreed about the facts of the shooting.
My dissent is based upon the trial court’s refusal to .allow Dr.-Prewitt to give the jury his opinion of the accused’s mental condition at the time he fired upon the sheriff — and this court’s approval of this action of the trial court. I refrain from any comment upon other features of the case to emphasize my views what I regard as .a matter of great practical importance.